FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 July 16, 2013
                                      PUBLISH                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 1-800 CONTACTS, INC.,

             Plaintiff - Appellant/
             Cross-Appellee,
       v.                                       No. 11-4114, 11-4204, 12-4022
 LENS.COM, INC., d/b/a Lens.com,

            Defendant - Appellee/
            Cross-Appellant,

 and

 JUSTLENS.COM;
 JUSTLENSES.COM, a Nevada
 corporation,

             Defendants.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH
                 (D.C. NO. 2:07-CV-00591-CS-DN)


Mark A. Miller, Holland & Hart LLP, Salt Lake City, Utah, (Bryan G. Pratt,
Holland & Hart LLP, Salt Lake City, Utah; Marcy G. Glenn, Holland & Hart
LLP, Denver, Colorado; and Donald A. Degnan, Holland & Hart LLP, Boulder,
Colorado, with him on the briefs), for Plaintiff - Appellant, Cross-Appellee.

Scott R. Ryther, Phillips Ryther & Winchester, Salt Lake City, Utah, (Mark M.
Bettilyon, Ray, Quinney & Nebeker, P.C., Salt Lake City, Utah, with him on the
briefs), for Defendant - Appellee, Cross-Appellant.
Before BRISCOE, Chief Judge, LUCERO, and HARTZ, Circuit Judges.


HARTZ, Circuit Judge.


      The Lanham Act, 15 U.S.C. §§ 1051–1127, prohibits the infringement of

trademarks (used to identify products) and service marks (used to identify

services). It was enacted in 1946, but because it speaks in general terms it can be

applied to technologies unimagined at the time of enactment. One such

technology, the Internet, has created a number of challenging issues. The case

before us concerns Internet search engines, which present advertisers with new

means of targeting prospective customers and therefore new possibilities for

claims under the Lanham Act. The dispute arises out of advertising through

AdWords, a program offered by the Internet search engine Google. An advertiser

using AdWords pays Google to feature one of its ads onscreen whenever a

designated term, known as a keyword, is used in a Google search. We must

resolve whether the Lanham Act was violated by an advertiser’s use of keywords

that resembled a competitor’s service mark. For the most part, we hold that there

was no violation.

      Plaintiff 1-800 Contacts, Inc. (1-800) dominates the retail market for

replacement contact lenses. It owns the federally registered service mark

1800CONTACTS. Defendant Lens.com, Inc. is one of 1-800’s competitors. To

police the use of its mark, 1-800 enters different variations of the mark into

                                         -2-
Google searches and monitors what search results are displayed. When 1-800

found that several searches generated paid ads for Lens.com’s websites, it

concluded that Lens.com had reserved the mark as a keyword. After attempting

to resolve the situation informally, 1-800 sued Lens.com for service-mark

infringement. Its primary claim was that Lens.com itself had infringed the

1800CONTACTS mark by purchasing keywords resembling the mark. According

to 1-800, this conduct had directed potential customers for 1-800 to Lens.com by

creating what is known as “initial-interest confusion,” which can be actionable

under the Lanham Act. As the case progressed, 1-800 supplemented its claim of

direct infringement by alleging that certain third-party marketers hired by

Lens.com, known as affiliates, had also purchased keywords resembling the mark

and that at least one affiliate was using the mark in the text of its online ads. 1-

800 sought to hold Lens.com secondarily liable for its affiliates’ conduct. The

theories of secondary liability, which will be discussed more fully below, were

common-law agency and contributory infringement.

      The district court awarded summary judgment to Lens.com on all claims.

On the direct-liability claim and most of the secondary-liability claims, the court

ruled that 1-800 had raised no genuine issue of fact regarding the likelihood of

initial-interest confusion. On the remaining secondary-liability claims—which

concerned the use of 1-800’s mark in the content of ads displayed on Google’s




                                         -3-
site—the court ruled that 1-800’s evidence was insufficient to hold Lens.com

liable for any misconduct of its affiliates.

      1-800 appeals the summary judgment. To the extent that the court based

summary judgment on the ground that no likelihood of confusion existed, we

affirm. Traditional analysis and actual marketplace data reveal that the keyword

use by Lens.com and its affiliates was highly unlikely to divert consumers. As

for the remaining secondary-liability claims, we affirm the denial of liability

under agency law because the affiliates, even if agents (or more precisely,

subagents) of Lens.com, lacked authority to include 1-800’s mark in ads for

Lens.com. But we reverse the denial of liability for contributory infringement

because the evidence could support a reasonable finding that Lens.com did not

take reasonable steps to halt the display of 1-800’s marks in affiliate ads once it

learned of such display.

      Also, we affirm the discovery sanction challenged by Lens.com on cross-

appeal (but decline to award 1-800 its attorney fees for defending the sanction in

this court), and we affirm the denial of Lens.com’s district-court motion for

attorney fees.

I.    BACKGROUND

      A.     The Dispute

      1-800 is the world’s leading retailer of replacement contact lenses. It sells

lenses via telephone, by mail order, and over the Internet. In 2003 it registered

                                          -4-
with the federal trademark register the nonstylized word mark “1800CONTACTS”

as one of its service marks. Aplt. App., Vol. 6 at 1001. The mark achieved

incontestable status under 15 U.S.C. § 1065 in 2008. Lens.com is one of 1-800’s

competitors in the replacement-lens retail market. Unlike 1-800, which advertises

through several different media and which derived approximately 40% of its gross

sales from sources other than Internet orders in 2007, Lens.com advertises and

does business almost exclusively online.

      This dispute arose in the summer of 2005, when 1-800 discovered that paid

advertisements for Lens.com appeared when one searched for the phrase “1800

CONTACTS” on Google. Id., Vol. 11 at 2654. 1-800 concluded that Lens.com

was using the 1800CONTACTS mark in its online marketing. To explain this

concern properly, we must first review some mechanics of Internet advertising

through search engines. Because 1-800’s arguments on appeal focus solely on

Lens.com’s use of AdWords, a program offered by Google, we describe only

AdWords and no other search engines or advertising services.

      At the time of the proceedings below, a typical Google search

simultaneously yielded two different kinds of results: organic results and

sponsored links. Organic results were the links generated by Google’s search

algorithms, which sorted web pages according to their relevance to the user’s

search as well as their quality. An advertiser could not pay Google to have its

web page displayed among the organic results. Through AdWords, however, an

                                        -5-
advertiser could pay to be displayed as a sponsored link. A sponsored link would

include advertising copy and the advertiser’s website address. A user who

clicked on the ad would be connected to the website. Sponsored links usually

appeared either above or to the right of the organic results. The notice

“Sponsored Links” was displayed next to each cluster of ads. Google placed

background shading behind several of the sponsored links to set them apart

visually from the organic results, which appeared on a plain white background.

      For its ad to appear as a sponsored link when a user initiated a Google

search, an advertiser had to bid to reserve a particular word or phrase—known as

a keyword—that would trigger the display of its ad. The advertiser specified

whether its ad should appear as the result of (1) a broad match—that is, whenever

a Google search contained a phrase that was either similar to or a relevant

variation of the keyword; (2) a phrase match—whenever the search contained the

exact keyword; or (3) an exact match—whenever the search contained the exact

keyword and nothing more. The advertiser could also use negative matching,

which instructed Google not to display the ad when a certain search term was

used. Negative matching allowed the advertiser to filter out irrelevant searches.

For example, if a seller of contact lenses had purchased the keyword contacts, it

might have wanted to exclude searches for marketing contacts.

      The display of a sponsored link in response to a user’s search was known as

an impression. An advertiser paid Google only if the user actually clicked on its

                                         -6-
impression; its bid for the keyword represented the amount per click that it was

willing to pay. Advertisers who bid higher amounts generally received superior

placement among the sponsored links. A click that led to a sale through the

advertiser’s web page was called a conversion, which did not incur an additional

charge to the advertiser from Google.

      1-800 apparently reasoned that a Google search for “1800 CONTACTS”

could generate an ad for Lens.com only if Lens.com—or someone working on its

behalf—had bid on that exact term or on some phrase containing that exact term.

In September 2005 it sent Lens.com two letters reporting that online searches for

that term were resulting in ads for Lens.com. One of the letters was accompanied

by screenshots that showed Google search results for the phrases “1-800

contacts,” “1-800-contacts,” and “1800contacts.” Id. at 2657–59. In each

screenshot an ad for Lens.com appeared among the sponsored links, along with

ads for 1-800 and other retailers. Lens.com responded that it had looked into the

matter, had determined who appeared to be responsible, and would advise them

not to bid on “1-800-CONTACTS” as a keyword in the future. Id. at 2663.

      The parties who appeared to be responsible, Lens.com told 1-800, were

affiliates. Advertisers like Lens.com might pay third-party affiliates to publish

ads for them through AdWords and other search-engine programs. An Internet

user who clicked on an ad published by a Lens.com affiliate would be routed

directly to one of Lens.com’s four websites—www.Lens.com,

                                        -7-
www.JustLenses.com, www.1-800GetLens.com, and

www.ContactsAmerica.com—or instead would be taken to the affiliate’s own

website, where links to Lens.com’s websites were displayed. When the user made

a purchase at one of Lens.com’s websites as a result of clicking on the affiliate’s

ad, the affiliate earned a commission.

      Lens.com did not recruit individual affiliates directly; rather, it worked

with Commission Junction (CJ), which managed a network of affiliates. Under

the arrangement in this case, CJ agreed to pay the commissions to the affiliates

for their conversions, and Lens.com agreed to reimburse CJ. According to

Lens.com’s chief executive officer, Lens.com had four different accounts with CJ

in 2009, and through those accounts more than 10,000 affiliates were signed up to

promote Lens.com and its brands.

      Whatever action Lens.com took in response to 1-800’s September 2005

notices, 1-800 continued to express concerns. In November and December 2005

it again contacted Lens.com and advised that Google searches for “1800contacts,”

“1800 contacts,” “1-800-contacts,” and “1-800 contacts” were still generating

Lens.com’s ads. Id. at 2695–98. Lens.com replied that it would try to determine

who was publishing the ads in question. The next relevant communication did not

occur until April 2007, when 1-800’s counsel emailed Lens.com’s counsel once

more to complain that the problem was recurring. Attached to the email were

screenshots of search results from Google and another search engine. Lens.com’s

                                         -8-
counsel replied that he would confer with his client to see whether the problem

could be fixed.

      1-800 filed a complaint against Lens.com in August 2007 in the United

States District Court for the District of Utah. The complaint stated that 1-800 had

“discovered that Lens.com had purchased sponsored advertisements from Google,

and other search engines, for Plaintiff’s Marks to trigger advertising and/or a link

to the Lens.com Websites.” Id., Vol. 1 at 42. It further alleged that Lens.com

had “use[d] the 1800 CONTACTS trademark as a triggering keyword to display

and promote Lens.com’s directly competitive goods and services.” Id. at 43. To

support this allegation, the complaint included a screenshot of Google search

results for the term “1800 CONTACTS” in which an ad for Lens.com was

featured. Id.

      The complaint also alleged that Lens.com had used the 1800CONTACTS

mark in its advertising copy, and it included a second screenshot that, unlike any

of the screenshots that it had previously disclosed to Lens.com, showed a

sponsored link featuring the term “1-800 Contacts” in the ad’s text. Id. at 44.

The Internet address beneath this text was www.JustLenses.com, one of

Lens.com’s websites.

      1-800’s chief legal claims were that Lens.com had infringed on its

1800CONTACTS mark under § 32 of the Lanham Act, 15 U.S.C. § 1114(1),

which provides a cause of action for the infringement of a federally registered

                                         -9-
mark, and § 43(a), 15 U.S.C. § 1125(a), which provides a cause of action for the

infringement of unregistered as well as registered marks.

      As discovery proceeded, 1-800 learned that Lens.com itself had bid on the

following nine terms (the Challenged Keywords) as AdWords keywords: “1-800

contact lenses”; “1800 contact lenses”; “800 contact lenses”; “800comtacts.com”;

“800contacta.com”; “800contavts.com”; “800contaxts.com”; “800contzcts.com”;

and “800conyacts.com.” Aplt. App., Vol. 9 at 1922–23. Lens.com does not

dispute that it bid on the Challenged Keywords, nor does 1-800 contend on appeal

that Lens.com ever bid on the 1800CONTACTS mark itself. Additionally, 1-800

does not claim that any impressions created by Lens.com featured the

1800CONTACTS mark in their text. Discovery revealed, however, that two

Lens.com affiliates, Dusty Goggans and Ryan McCoy, had bid on the keyword

“1800Contacts” and close variations of 1-800’s mark. Id., Vol. 5 at 507. And

McCoy had published at least one ad for www.JustLenses.com (one of

Lens.com’s websites) that featured the phrase “1800 Contacts” in its advertising

copy. Id. at 508.

      In light of this discovery, 1-800 amended its complaint to convey two

theories of how Lens.com had violated §§ 32 and 43(a) of the Lanham Act: (1)

that Lens.com had directly infringed on the 1800CONTACTS mark by purchasing

the Challenged Keywords; and (2) that Lens.com’s affiliates had infringed on the

mark and that Lens.com was secondarily liable for their infringement. It

                                       -10-
advanced two separate grounds for secondary liability. The first—vicarious

infringement—imposes liability on a principal for the infringing acts of its agent. 1

The second—contributory infringement—is analogous to aiding and abetting.

Before discussing the district court’s rulings on 1-800’s claims of direct and

secondary liability, we briefly review some fundamentals of service-mark

infringement under federal law.

      B.     Service-Mark Infringement Under the Lanham Act

      A service mark, similar to a trademark, is defined by the Lanham Act as

“any word, name, symbol, or device, or any combination thereof” that is used “to

identify and distinguish the services of one person, including a unique service,

from the services of others and to indicate the source of the services, even if that

source is unknown.” 15 U.S.C. § 1127 (2006). 1800CONTACTS is such a mark.

The Lanham Act’s private causes of action for trademark infringement are

available to the owners of service marks. See Vail Assocs., Inc. v. Vend–Tel–Co.,

Ltd., 516 F.3d 853, 857 & n.1 (10th Cir. 2008); Donchez v. Coors Brewing Co.,

392 F.3d 1211, 1215 (10th Cir. 2004). Section 32 of the Act allows the owner of

a registered mark to bring an action for infringement against any person who

      1
        The opening brief of 1-800 makes a passing comment that Lens.com was
also in a partnership with its affiliates. Insofar as it may be arguing for some
form of liability beyond agency law, we do not address the argument because it
offers no elaboration and cites no principles of partnership law. See Utah
Lighthouse Ministry v. Found. for Apologetic Info. & Research, 527 F.3d 1045,
1049 n.1 (10th Cir. 2008). (“Arguments inadequately briefed in the opening brief
are waived.”).

                                         -11-
      use[s] in commerce any reproduction, counterfeit, copy, or colorable
      imitation of [the] registered mark in connection with the sale,
      offering for sale, distribution, or advertising of any goods or services
      on or in connection with which such use is likely to cause confusion,
      or to cause mistake, or to deceive . . . .

15 U.S.C. § 1114(1)(a). Similarly, under § 43(a) the owner of any valid mark,

registered or not, may sue any person who

      uses in commerce any word, term, name, symbol, or device, or any
      combination thereof, or any false designation of origin, false or
      misleading description of fact, or false or misleading representation
      of fact, which . . . is likely to cause confusion, or to cause mistake,
      or to deceive as to the affiliation, connection, or association of such
      person with another person, or as to the origin, sponsorship, or
      approval of his or her goods, services, or commercial activities by
      another person . . . .

Id. § 1125(a).

      The elements of an infringement claim under § 43(a) are (1) that the

plaintiff has a protectable interest in the mark; (2) that the defendant has used “an

identical or similar mark” in commerce, Donchez, 392 F.3d at 1215 (brackets and

internal quotation marks omitted); and (3) that the defendant’s use is likely to

confuse consumers. See Utah Lighthouse Ministry v. Found. for Apologetic Info.

& Research, 527 F.3d 1045, 1050 (10th Cir. 2008). An infringement claim under

§ 32 has nearly identical elements, see Jordache Enters., Inc. v. Hogg Wyld, Ltd,

828 F.2d 1482, 1484 (10th Cir. 1987), except that the registration of a mark

serves as prima facie evidence of both the mark’s validity and the registrant’s

exclusive right to use it in commerce, see 15 U.S.C. § 1115(a) (2002). The


                                         -12-
central question in a typical infringement action under either § 32 or § 43(a) is

whether the defendant’s use of the plaintiff’s mark is likely to cause consumer

confusion.

      Confusion can be of several sorts. For example, consumers may experience

direct confusion of source when they develop the mistaken belief that the plaintiff

is the origin of the defendant’s goods or services—so that the defendant

capitalizes on the plaintiff’s good name. See Australian Gold, Inc. v. Hatfield,

436 F.3d 1228, 1238 (10th Cir. 2006). The classic case of direct confusion occurs

when “[c]ustomers want to buy the [plaintiff’s] product and because of the

similarity of the marks, mistakenly buy the [defendant’s] product instead.” 4

J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 23:10

at 23-70 (4th ed. 2013) (4 McCarthy). Or consumers may experience reverse

confusion of source when they mistakenly believe that the defendant is the origin

of the plaintiff’s goods or services. See Australian Gold, 436 F.3d at 1238.

Reverse confusion typically occurs “when the [defendant’s] advertising and

promotion so swamps the [plaintiff’s] reputation in the market” that “customers

purchase the [plaintiff’s] goods under the mistaken impression that they are

getting the goods of the [defendant].” 4 McCarthy § 23:10 at 23-70 to 71. In that

circumstance the defendant would not be trying to take a free ride on the

plaintiff’s reputation but would drown out the value of the plaintiff’s mark. This

can arise when a national firm adopts a mark that was already being used by a

                                         -13-
small business operating in only one locality. See id. at 23-71 to 75 (setting forth

examples). Confusion need not be limited to the incorrect perception that one

party was the source of the other party’s product or service; it may also arise from

“a mistaken belief in common sponsorship or affiliation.” Amoco Oil Co. v.

Rainbow Snow, 748 F.2d 556, 558 (10th Cir. 1984). Nor must the confusion

occur at the point of sale; postsale confusion may propagate among potential

consumers who see the relevant product after the original buyer has purchased it.

See Gen. Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222, 1227 (10th Cir.

2007).

         The type of confusion alleged by 1-800 is an additional variety—namely,

initial-interest confusion, a distinct theory that we recognized in Australian Gold.

Initial-interest confusion “results when a consumer seeks a particular trademark

holder’s product and instead is lured to the product of a competitor by the

competitor’s use of the same or a similar mark.” Australian Gold, 436 F.3d at

1238. As the name implies, the improper confusion occurs even if the consumer

becomes aware of the defendant’s actual identity before purchasing the product.

See id. at 1238–39. In Australian Gold the defendants (1) used Australian Gold’s

trademarks on their own websites; (2) placed Australian Gold’s marks in hidden

codes associated with their websites (metatags), so that an Internet search for

those trademarks would return links to the defendants; and (3) paid a website to

list the defendants in a preferred position whenever a user searched for Australian

                                         -14-
Gold’s marks. See id. at 1233 n.3, 1239. We affirmed the denial of the

defendants’ motion for judgment as a matter of law because we agreed with the

district court that a genuine issue of fact existed regarding the likelihood of

initial-interest confusion. See id. at 1240.

      We have identified six factors (the King of the Mountain factors) as

relevant to whether a likelihood of confusion exists:

      (a) the degree of similarity between the marks;

      (b) the intent of the alleged infringer in adopting its mark;

      (c) evidence of actual confusion;

      (d) the relation in use and the manner of marketing between the
      goods or services marketed by the competing parties;

      (e) the degree of care likely to be exercised by purchasers; and

      (f) the strength or weakness of the marks.

King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089–90

(10th Cir. 1999). These factors are not exhaustive. See id. at 1090. And they

should not be applied mechanically; some factors may carry far more weight than

others depending on the circumstances. See id. (“[T]he weight afforded to some

of the factors differs when applied in . . . separate contexts.”); cf. Vail Assocs.,

516 F.3d at 863–66 (treating actual confusion as the most important factor);

Universal Money Ctrs., Inc. v. AT & T Co., 22 F.3d 1527, 1536 (10th Cir. 1994)




                                          -15-
(indicating that the lack of actual confusion and the dissimilarity of the marks

were the paramount considerations).

      A defendant may be held liable for service-mark infringement even though

it has not directly infringed on the plaintiff’s mark through its own acts. Two

theories of secondary liability are pertinent here. First, we have joined the Third

Circuit in recognizing that the Lanham Act incorporates common-law agency

principles: a principal may be held vicariously liable for the infringing acts of an

agent. See Procter & Gamble Co. v. Haugen, 317 F.3d 1121, 1127–28 (10th Cir.

2003); AT & T Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421, 1433–34

(3d Cir. 1994); 4 McCarthy § 25:21.25. Second, in Inwood Laboratories, Inc. v.

Ives Laboratories, Inc., 456 U.S. 844, 853–54 (1982), the Supreme Court ruled

that contributory infringement can violate the Lanham Act. Akin to aiding and

abetting, contributory infringement generally consists of either intentionally

causing or knowingly facilitating the infringement of the plaintiff’s mark by a

third party. The Inwood Court formulated the theory as follows:

      [L]iability for trademark infringement can extend beyond those who
      actually mislabel goods with the mark of another. Even if a
      manufacturer does not directly control others in the chain of
      distribution, it can be held responsible for their infringing activities
      under certain circumstances. Thus, if a manufacturer or distributor
      intentionally induces another to infringe a trademark, or if it
      continues to supply its product to one whom it knows or has reason
      to know is engaging in trademark infringement, the manufacturer or
      distributor is contributorially responsible for any harm done as a
      result of the deceit.


                                        -16-
Id. at 853–54 (footnote omitted).

      C.     Proceedings Before the District Court

      1-800 moved for partial summary judgment on the issues of direct and

secondary liability for service-mark infringement. Except for the few ads that

used the mark in their text, 1-800’s only clearly expressed theory of infringement

was initial-interest confusion. Although it asserts on appeal that Lens.com’s acts

of direct infringement included purchasing merely generic keywords and then

failing to designate the 1800CONTACTS mark as a negative keyword, that theory

was not raised in district court. Its brief in opposition to summary judgment

disclaimed such a position, stating: “On the Internet, a competitor is free to

purchase keywords of the product category (i.e., contact lenses) but the

competitor is not free to purchase a competitor’s trademark as a keyword.” Aplt.

App., Vol. 10 at 2281. The brief made plain that its direct-infringement claim

was limited to the nine Challenged Keywords, and that its principal secondary-

infringement claim was limited to the purchase by Goggans and McCoy of

keywords that closely resembled its mark.

      In an effort to show actual confusion (the third King of the Mountain

factor), 1-800 offered an example of one confused consumer and the results of a

consumer survey conducted by its expert, Carl Degen. Lens.com moved to strike

the survey as unreliable. It also moved for summary judgment on all claims. The

district court granted Lens.com’s motion to strike the survey. See id., Vol. 3 at

                                        -17-
5456 (Memorandum Decision & Order on Carl Degen Evidence at 1, 1-800

Contacts, Inc. v. Lens.com, Inc., Case No. 2:07-cv-591 CW (D. Utah Dec. 15,

2010)) (Survey Order). And it awarded summary judgment to Lens.com. See

1-800 Contacts, Inc. v. Lens.com, Inc., 755 F. Supp. 2d 1151, 1191 (D. Utah

2010).

         In granting summary judgment the court first ruled that a defendant’s

purchase of search-engine keywords—in Lens.com’s case, the nine Challenged

Keywords; and in Goggans and McCoy’s case, the term “1800Contacts” and

slight variations thereof—can amount to a use in commerce under the Lanham

Act. See id. at 1169–70. But it also ruled that merely purchasing such a keyword

cannot, on its own, give rise to liability for infringement. See id. at 1171–74.

Observing that an impression for Lens.com might result just as easily from a

Google search for an unprotected, generic term like “contacts” as from a search

for the registered mark 1800CONTACTS, the court explained that a Google user

confronted with a screenshot of search results would be unable to tell from those

results alone which keyword had been purchased. See id. at 1173. It reasoned

that as a matter of law, a defendant’s purchase of a search-engine keyword

cannot, by itself, create the likelihood of confusion that is necessary for

infringement liability; rather, the court ruled that keyword use can generate a

likelihood of confusion only in combination with the specific language of the

resulting impressions. See id. at 1173–74. It thus ruled that insofar as the

                                         -18-
keyword use of Lens.com and its affiliates generated ads that did not feature

1-800’s mark or any variation in their text, no likelihood of confusion existed.

See id. at 1181–82.

      Turning to the few ads (all placed by one affiliate, McCoy) whose text did

feature some variation of the mark, the district court disposed of 1-800’s

secondary-liability claims by rejecting its theories of vicarious infringement and

contributory infringement. With respect to vicarious infringement it ruled that the

evidence did not support a principal-agent relationship between Lens.com and any

of its affiliates. See id. at 1182–84. And with respect to contributory

infringement it ruled that 1-800 had failed to provide any evidence from which a

reasonable jury could find that Lens.com either (1) intentionally induced its

affiliates to use the 1800CONTACTS mark in the text of their impressions or (2)

knew or had reason to know that they were doing so yet failed to take appropriate

action. See id. at 1185–87.

      On appeal 1-800 argues (1) that there were disputed facts regarding

likelihood of confusion and (2) that the evidence would support findings of

secondary liability under theories of both vicarious liability and contributory

infringement. In turn, Lens.com cross-appeals from an order sanctioning it for

discovery abuses. And in a separate appeal Lens.com challenges the district

court’s denial of its motion for attorney fees under both the Lanham Act, see 15

U.S.C. § 1117(a) (2008), and Utah law, see Utah Code Ann. § 78B–5–825 (2008).

                                        -19-
We affirm on all issues but one: contributory infringement. We disagree with the

district court’s ruling that there was insufficient evidence that Lens.com had the

necessary actual or constructive knowledge to be held contributorially liable for

the conduct of its affiliates. We also reject Lens.com’s unclean-hands defense to

1-800’s claims. Therefore, we reverse and remand for further proceedings on the

contributory-infringement claim.

II.   DISCUSSION

      We first resolve the issues presented by 1-800’s appeal. We then address

Lens.com’s cross-appeal and its appeal of the denial of attorney fees.

      A.     Direct Liability for Ads Placed by Lens.com

      The district court awarded summary judgment to Lens.com on 1-800’s

claim that Lens.com was directly liable for infringing on its service mark. It

ruled that 1-800 had created no genuine factual issue regarding whether

Lens.com’s keyword use was likely to cause confusion. See 1-800 Contacts, 755

F. Supp. 2d at 1181–82. 1-800 asserts that this ruling was error. It argues

generally about likelihood of confusion, not distinguishing its § 32 infringement

claims from its § 43(a) claims. We, too, need not differentiate between the two

provisions, as the tests for likelihood of confusion under § 32 and § 43(a) do not

differ materially. See Jordache, 828 F.2d at 1484.

      We review the district court’s grant of summary judgment de novo. See

Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F.3d 964, 971 (10th Cir. 2002).

                                        -20-
“Summary judgment is appropriate if the pleadings, depositions, other discovery

materials, and affidavits demonstrate the absence of a genuine issue of material

fact and that the moving party is entitled to judgment as a matter of law.” Id.

“An issue is genuine if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. at 972 (internal quotation marks omitted).

Although the party moving for summary judgment “bears the initial burden of

demonstrating an absence of a genuine issue of material fact,” it can satisfy that

burden with respect to an issue on which it does not bear the burden of persuasion

at trial “simply by indicating to the court a lack of evidence for the nonmovant on

an essential element of the nonmovant’s claim.” Id. at 971. Once the moving

party has done so, “the burden shifts to the nonmoving party to go beyond the

pleadings and set forth specific facts showing that there is a genuine issue for

trial.” Id. As the party alleging service-mark infringement, 1-800 has the burden

of proving likelihood of confusion. See John Allan Co. v. Craig Allen Co. L.L.C.,

540 F.3d 1133, 1138 (10th Cir. 2008). Likelihood of confusion is ordinarily a

question of fact for the jury, but summary judgment is appropriate if no

reasonable juror could find that such a likelihood exists. See Sally Beauty Co.,

304 F.3d at 972; cf. King of the Mountain, 185 F.3d at 1089 (“Courts retain an

important authority to monitor the outer limits of substantial similarity within

which a jury is permitted to make the factual determination whether there is a

likelihood of confusion.” (brackets and internal quotation marks omitted)).

                                        -21-
      Again, the elements of an infringement claim under the Lanham Act are (1)

that the plaintiff has a protectable interest in the mark, (2) that the defendant has

used an identical or similar mark in commerce, and (3) that the defendant’s use is

likely to confuse consumers. That 1-800 has a protectable interest in its mark is

not in dispute. And the district court ruled that purchasing the Challenged

Keywords satisfied the use-in-commerce requirement, see 1-800 Contacts, 755

F. Supp. 2d at 1169–70, a premise that we will assume without deciding. Thus,

the only contested issue is likelihood of confusion. 1-800’s theory of confusion is

initial-interest confusion. Its essential contention is that although Lens.com never

published any ads with 1-800’s mark in their text, its bidding on the nine

Challenged Keywords caused its ads to appear in response to searches for the

mark, thereby diverting customer interest away from 1-800’s website and toward

Lens.com’s websites.

      The district court ruled that use of the Challenged Keywords, divorced from

the text of the resulting ads, could not result in a likelihood of confusion. It

pointed out that because Google users view only the results of their searches and

cannot tell exactly which keywords an advertiser has purchased, a user who

searches for “1-800 Contacts” and then sees an ad published by Lens.com has no

way of knowing whether Lens.com has reserved 1-800’s mark as a keyword or

instead has reserved simply the term contacts. See id. at 1173. “Given that fact,”

the court reasoned, “it would be anomalous to hold a competitor liable simply

                                         -22-
because it purchased a trademarked keyword when the advertisement generated by

the keyword is the exact same from a consumer’s perspective as one generated by

a generic keyword.” Id. at 1174. This argument has some attraction, although if

confusion does indeed arise, the advertiser’s choice of keyword may make a

difference to the infringement analysis even if the consumer cannot discern that

choice. Cf. Holiday Inns, Inc. v. 800 Reservation, Inc., 86 F.3d 619, 625–26 (6th

Cir. 1996) (defendants did not use plaintiff’s mark in commerce when they

reserved a common misdialing of the plaintiff’s telephone number, thereby merely

exploiting preexisting confusion rather than creating it). In any event, we need

not resolve the matter because 1-800’s direct-infringement claim fails for lack of

adequate evidence of initial-interest confusion.

      We have already set forth a list of six helpful, nonexhaustive factors for

determining likelihood of confusion: (1) similarity of the marks, (2) intent of the

alleged infringer, (3) evidence of actual confusion, (4) similarity of the competing

parties’ services and manner of marketing, (5) degree of consumer care, and (6)

strength of the marks. See King of the Mountain, 185 F.3d at 1089–90. As we

and other courts have emphasized, however, other factors may be considered, and

the weight of any given factor can depend very much on context. See Team Tires

Plus, Ltd. v. Tires Plus, Ltd., 394 F.3d 831, 833 (10th Cir. 2005) (“As with so

many of our multi-factor tests, we have emphasized that this list of factors is not

exhaustive, that no single factor is dispositive, and that all factors must be

                                         -23-
considered as an interrelated whole.”); King of the Mountain, 185 F.3d at 1090

(noting that the similarity of the marks constituted “the heart of our analysis” in a

confusion-of-sponsorship case, whereas the parties’ manner of marketing and the

degree of consumer care had “little importance”); Nabisco, Inc. v.

Warner–Lambert Co., 220 F.3d 43, 48 (2d Cir. 2000) (dissimilarity of the marks

outweighed all other factors); Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144,

153–154 (4th Cir. 2012) (in some contexts “the application of the traditional

multi-factor test is difficult because often many of the factors are either

unworkable or not suited or helpful as indicators of confusion” (internal quotation

marks omitted)); CareFirst of Md., Inc. v. First Care, P.C., 434 F.3d 263, 267–68

(4th Cir. 2006) (ruling that actual confusion was the paramount factor); Levi

Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1360 (9th Cir. 1985) (although

“certain aspects of the multifactor test describe the circumstances to which a trier

of fact would refer in making an educated guess as to what was going on in the

minds of consumers,” in many cases direct evidence may “outweigh whatever

circumstantial evidence has been introduced”); Kellogg Co. v. Pack’em Enters.,

Inc., 951 F.2d 330, 333 (Fed. Cir. 1991) (“We know of no reason why, in a

particular case, a single . . . factor may not be dispositive.”). The upshot of these

cases is that when certain facts are more probative than others on the ultimate

issue of likelihood of confusion, those facts may dominate the analysis.




                                         -24-
      In this case, one item of evidence particularly suggests an absence of

initial-interest confusion, the variety of consumer confusion on which 1-800

relies. As we explained in Australian Gold, initial-interest confusion occurs when

a consumer in search of the plaintiff’s product “is lured to the product of a

competitor.” 436 F.3d at 1238 (emphasis added); see Vail Assocs., 516 F.3d at

872 (“Initial interest confusion is a ‘bait and switch’ tactic that permits a

competitor to lure consumers away from a service provider by passing off

services as those of the provider, notwithstanding that the confusion is dispelled

by the time of sale.” (emphasis added)). Applying that description to this case,

initial-interest confusion would arise as follows: a consumer enters a query for

“1-800 Contacts” on Google; sees a screen with an ad for Lens.com that is

generated because of Lens.com’s purchase of one of the nine Challenged

Keywords; becomes confused about whether Lens.com is the same source as, or is

affiliated with, 1-800; and therefore clicks on the Lens.com ad to view the site.

Lens.com has exploited its use of 1-800’s mark to lure the confused consumer to

its website. Ordinarily, the likelihood of such luring would need to be estimated

by what we can call “informed judgment,” which is assisted by analyzing the six

King of the Mountain factors.

      Here, however, we have AdWords data setting an upper limit on how often

consumers really were lured in such fashion. A report by Lens.com’s expert

explained that Lens.com’s use of the nine Challenged Keywords yielded 1,626

                                         -25-
impressions for Lens.com or its associated websites over eight months. In only

25 (1.5%) of these 1,626 instances did the user click on the ad for Lens.com. (We

do not know how many of the 25 made a purchase from Lens.com.) The users in

those 25 instances may have been confused into thinking that Lens.com was

affiliated with 1-800, or they may simply have wished to look at the offerings of

those whom they knew to be 1-800’s competitors. What we can say, though, is

that initial-interest confusion occurred at most 1.5% of the time that a Lens.com

ad was generated by a Challenged Keyword in those eight months. This number

cannot support an inference that Lens.com’s keyword activity was likely to

“lure[]” consumers away from 1-800. Australian Gold, 436 F.3d at 1238. It is

thus insufficient to justify relief. See Universal Money Ctrs., 22 F.3d at 1534,

1537 (characterizing a 2.6% confusion rate as de minimis); cf. CareFirst, 434

F.3d at 268 (survey reporting a confusion rate of 2% was “hardly a sufficient

showing of actual confusion”); Henri’s Food Prods. Co., Inc. v. Kraft, Inc.,

717 F.2d 352, 358–59 (7th Cir. 1983) (survey reporting a confusion rate of 7.6%

weighed against a finding of infringement).

      Moreover, 1-800’s arguments based on other King of the Mountain factors

does not suggest a contrary conclusion. It points to the district court’s

determination that the likelihood of confusion is supported by factors (4) and (5):

the parties offer the same services in the same channels of trade (retail sales of

replacement contact lenses over the Internet) and “it is unlikely that consumers

                                        -26-
exercise a high degree of care in selecting this service.” 1-800 Contacts, 755 F.

Supp. 2d at 1177. In addition, it challenges the district court’s determination on

factor (6) that 1-800’s mark is “only moderately strong,” id. at 1181; and on

factor (1), it argues that the relevant marks were identical or nearly identical,

because the consumer was using the 1800CONTACTS mark as a search term and

Lens.com had triggered the ad by using a nearly identical mark.

      This analysis by 1-800 illustrates the danger of applying the factors

mechanically without attention to context. The specific issue before us is the

likelihood that a consumer who conducts an Internet search for 1-800 Contacts

and then sees an ad for Lens.com on the results page will be confused into

thinking that Lens.com has a business association with 1-800. To begin with,

even if consumers in general may not much care what retailer supplies their

contact lenses, the consumers relevant to this suit are looking for a particular

retailer. Presumably they have narrowed their search because they have already

selected 1-800 as the preferred retailer and are searching for its website or

perhaps commentary on its performance. Given the purpose of the search, the

shoppers will be attentive to click on those results that will connect them with

sites relating to 1-800. In addition, once the consumers see the results page, the

substantial dissimilarity between “1-800 Contacts” and “Lens.com” (or its other

websites) can be expected to greatly reduce the chance that the consumers will




                                         -27-
think that the parties are related enterprises; the similarity of the search term and

1-800’s mark is of minor relevance.

      Perhaps in the abstract, one who searches for a particular business with a

strong mark and sees an entry on the results page will naturally infer that the

entry is for that business. But that inference is an unnatural one when the entry is

clearly labeled as an advertisement and clearly identifies the source, which has a

name quite different from the business being searched for. It is for this reason

that the Ninth Circuit considered “the labeling and appearance of the

advertisements and the surrounding context on the screen displaying the results

page” to be a critical factor in finding no likelihood of confusion in a case in

which the alleged infringer used a competitor’s mark as a keyword. Network

Automation v. Advance Sys. Concepts, 638 F.3d 1137, 1154 (9th Cir. 2011). We

conclude that the factors other than evidence of actual confusion (even if we

assume that 1-800’s mark is a strong one) firmly support the unlikelihood of

confusion. This case is readily distinguishable from Australian Gold, in which

the alleged infringer used its competitor’s trademarks on its websites. See 436

F.3d at 1239.

      We now turn to 1-800’s arguments regarding actual confusion. First, it

cites what it claims to be anecdotal evidence of actual confusion in the

marketplace: a customer-service record disclosed by Lens.com reported that a

customer called Lens.com in July 2006 to cancel her order, apparently because

                                         -28-
she had just realized that Lens.com was not 1-800. Lens.com counters that the

customer-service record cannot be probative of the relevant confusion in this case

because, among other reasons, it gives no indication how the customer found

Lens.com to place her order initially. We agree. It would be speculation to

assume that she had clicked on a Lens.com ad after specifically searching for 1-

800. Moreover, a single customer-service record is entitled to little weight. See

King of the Mountain, 185 F.3d at 1092 (“[I]solated instances of actual confusion

may be de minimis.” (brackets and internal quotation marks omitted)); Universal

Money Ctrs., 22 F.3d at 1535–36 (characterizing limited evidence of actual

confusion as de minimis).

      1-800 insists that we must infer that additional, undisclosed customer-

service records contained similar evidence of actual confusion because the district

court, in sanctioning Lens.com for discovery abuses, forbade Lens.com from

characterizing the July 2006 record as de minimis. But this argument misreads

the district court’s order. At the magistrate judge’s recommendation, the district

court in 2009 ordered that “Lens.com shall be precluded from relying upon any

business records of Lens.com or its contractors/subcontractors that were not

produced by December 9, 2008,” and that “Lens.com shall also be precluded from

testifying in a manner that characterizes the contents of such documents.” Aplt.

App., Vol. 2 at 3463 (Order at 2, 1-800 Contacts, No. 2:07-cv-591 CW (D. Utah

Feb. 27, 2009)). This order simply forbids Lens.com from testifying as to the

                                        -29-
meaning of documents that it never produced; it does not require any inference on

the court’s part as to the meaning of any documents, and it does not relieve 1-800

of its burden of producing evidence of actual confusion. 1-800 still had to bring

evidence of actual confusion to the district court’s attention. 1-800 cites no such

evidence on appeal apart from the lone customer-service record from July 2006.

      Next, 1-800 argues that its consumer-confusion survey was wrongly

excluded and that it, too, demonstrated actual confusion. Respondents to this

survey were recruited through an online questionnaire and were limited to

consumers who said that they either had bought contact lenses in the previous 12

months or were considering buying them in the next 12 months. During the

survey they were told to imagine that they had just conducted a Google search for

“1800contacts,” and then they viewed screenshots of search results in which an ad

for Lens.com appeared among the sponsored links. After studying the

screenshots, they were asked whether they thought that the Lens.com ad either

“originate[d] from 1-800-CONTACTS,” id., Vol. 12 at 3307, 3315, or “ha[d]

sponsorship or approval from 1-800-CONTACTS,” id. at 3308, 3316. The district

court excluded the survey results under Fed. R. Evid. 702 on the ground that

methodological flaws undermined the survey’s reliability. It focused on two

perceived flaws. First, it ruled that the population of respondents was too broad,

as it was not limited to prospective Internet consumers of contact lenses. Second,

it ruled that the questions were ambiguous and leading. The ambiguity arose

                                        -30-
from the first question’s failure to clarify whether “1-800-CONTACTS” referred

to a search term or a company. And in the court’s view the questions were

leading because they suggested the possibility of a connection between Lens.com

and 1-800 when the respondents might not have considered such a connection on

their own. The court found it unnecessary to address Lens.com’s arguments

concerning other alleged flaws because the survey would have been inadmissible

regardless.

      “Surveys can be used as evidence of actual confusion, but their evidentiary

value depends on the relevance of the questions asked and the technical adequacy

of the survey procedures.” Universal Money Ctrs., 22 F.3d at 1534 n.3 (internal

quotation marks omitted). Although methodological flaws in a confusion survey

will typically affect only the survey’s weight and not its admissibility, see

Brunswick Corp. v. Spinit Reel Co., 832 F.2d 513, 523 (10th Cir. 1987), these

flaws may justify exclusion under Rule 702 if they are serious and pervasive

enough. See Vail Assocs., 516 F.3d at 864 n.8. We apply abuse-of-discretion

review to the manner in which a district court performs its gatekeeping function

under Rule 702, recognizing the latitude that it has in determining whether expert

testimony is reliable enough to be admitted. See Bitler v. A.O. Smith Corp., 400

F.3d 1227, 1232 (10th Cir. 2004).

      We, too, are concerned about the reliability of the survey. We note only

the ambiguity of a key question. Respondents were told that they had entered

                                         -31-
“1800contacts” into a Google search and were then asked whether they thought

that the ad for Lens.com on the results screen “originates from 1-800-

CONTACTS.” Aplt. App., Vol. 12 at 3307, 3315. As the district court noted,

respondents may have believed that they were being asked whether the ad had

resulted from use of the search term “1-800-CONTACTS.” See Aplt. App.,

Vol. 3 at 5474–75 (Survey Order at 19–20). An affirmative answer based on this

belief would not have been at all probative of the likelihood of confusion that

1-800 has alleged. In presenting the survey responses, 1-800’s expert lumped

together the affirmative responses to the ambiguous question with the affirmative

responses to the question whether the respondent believed that the Lens.com ad

“ha[d] sponsorship or approval from 1-800-CONTACTS.” Id., Vol. 12 at 3308,

3316. As a result, the court had no way of accurately discounting the survey data

for any misunderstandings that might have arisen from the ambiguity of the first

question’s language.

      In any event, even assuming that the survey should have been admitted, it

does not warrant reversal of summary judgment because it was insufficiently

probative of confusion to overcome the factors discussed above. The survey

revealed that the relevant confusion was fairly low. To isolate confusion arising

specifically from the use of 1-800’s mark as a search term and keyword, the

survey used a control group; respondents in this group were told to imagine that

they had searched for the term contact lenses rather than the term 1800contacts.

                                        -32-
When these control-group respondents were asked whether they thought that the

Lens.com ad either originated from 1-800 or had sponsorship or approval from 1-

800, 11.9% answered in the affirmative. By comparison, 19.4% of respondents in

the first noncontrol group and 19.2% of respondents in the second noncontrol

group answered likewise. Subtracting the control group’s 11.9% rate of

confusion, one is left with net confusion rates of only 7.5% and 7.3% for the two

noncontrol groups, or an average net confusion rate of only 7.4%. See

6 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition

§ 32:187 at 32-432 (4th ed. 2013) (6 McCarthy) (noting use of such corrections to

eliminate the “general background noise” of confusion in predicting the

likelihood of confusion (internal quotation marks omitted)). The 7.4% figure is at

(or below) the lowest confusion rate that, together with other evidence supporting

confusion, could justify a conclusion that consumer confusion was likely.

      1-800 relies on Grotrian, Helfferich, Schulz, Th. Steinweg Nachf. v.

Steinway & Sons, 365 F. Supp. 707, 709 (S.D.N.Y. 1973), in which the plaintiff, a

piano maker, sought a declaratory judgment that its trademark Grotrian-Steinweg

was not likely to cause confusion with the defendant’s trademarks, Steinway and

Steinway & Sons. Following a bench trial, the district court found that confusion

was likely. See id. at 719–20. This finding was based on a welter of evidence in

the defendant’s favor: The defendants had diligently promoted and continuously

used the Steinway name in the United States for many years, making it a strong

                                       -33-
trademark. See id. at 712–13. The plaintiffs had “candidly adopted the name

Steinweg for the sole purpose of exploiting the Steinweg name in exporting

pianos to English-speaking countries . . . despite knowledge of the defendant’s

trademark and its objections.” Id. at 714. The parties’ marks, as well as their

products and the manner in which they marketed them, were closely similar. See

id. at 714–15. And the defendants submitted one survey that “consisted of a

series of 23 tape-recorded personal interviews with recent purchasers of Grotrian-

Steinweg pianos,” id. at 716, many of whom displayed confusion between the two

brand names, see id. n.33 (reporting “[e]xemplitive responses” that Steinweg was

“a Steinway made in Germany,” “the Steinway Company in Germany,” “the

parent company to Steinway,” and “the original Steinway, the German Steinway”

(internal quotation marks omitted)). Against this backdrop, the district court

considered a second survey in which 7.7% of respondents “p[er]ceived a business

connection between the two companies and 8.5% confused the names.” Id. at

716. The court found that the two surveys, taken together, were “strong evidence

of the likelihood of confusion which the Lanham Act was designed to prohibit.”

Id. On appeal the Second Circuit ruled only that the district court did not err “in

giving weight to the surveys as evidence of actual confusion.” Grotrian,

Helfferich, Schulz, Th. Steinweg Nachf. v. Steinway & Sons, 523 F.2d 1331, 1341

(2d Cir. 1975).




                                         -34-
      In contrast, the Seventh Circuit has ruled that a district court was correct to

hold that a survey showing a 7.6% confusion rate weighed against infringement.

See Henri’s, 717 F.2d at 358–59. 2 The court surveyed relevant cases, including

Grotrian, and remarked that it had found “no case in which a 7.6% figure

constituted likelihood of confusion.” Id. at 358. It further noted that the district

court’s opinion in Grotrian did not make clear what overlap, if any, existed

between the 7.7% of respondents who perceived a business connection between

the two piano makers and the 8.5% who confused the names. See id. Indeed, a

later decision by the Southern District of New York apparently assumed that no

such overlap existed, explaining that in Grotrian “at least 15 percent of

consumers were confused as to source or endorsement.” Weight Watchers Int’l,

Inc. v. Stouffer Corp., 744 F. Supp. 1259, 1274 (S.D.N.Y. 1990) (emphasis

added). The Weight Watchers court assigned little value to a survey that showed

a 9.2% rate of confusion. See id.

      1-800 also cites Goya Foods, Inc. v. Condal Distributors, Inc., 732 F. Supp.

453, 457 n.7 (S.D.N.Y. 1990), for the proposition that any rate of confusion

      2
       1-800 argues that Henri’s supports its claim because no correction for net
confusion had been made in that case. It suggests that the figure in this case that
should be compared to the 7.6% in Henri’s is the overall confusion rate of more
than 19% before subtracting the control-group confusion rate of 11.9%. But there
was no control group in Henri’s, so one can only speculate about what would
have been the control-group rate of confusion (the “‘general background noise,’”
6 McCarthy § 32:187 at 32-432). Hence, we read Henri’s as standing for the
proposition that even if the actual confusion rate was as high as 7.6%, that would
not support a finding of a likelihood of confusion.

                                        -35-
greater than 7% is meaningful. In that case the plaintiff, Goya, contended that the

packaging of the defendant’s “Condal” five- and ten-pound bags of rice imitated

the packaging of Goya’s “Canilla” rice. See id. at 453. The court found

confusion, based on the strength of the Canilla mark, the similarity in the

packaging, the close competitive proximity of the products, the lack of

sophistication of rice consumers, and three surveys. See id. at 454–58. The court

dismissed one survey as not designed to measure the relevant confusion. See id.

at 456. A second survey reported that when respondents were shown a package of

Condal rice, 44.9% said that the first company or brand that came to mind was

Goya or Canilla; and of those, 27.5% said that the packaging caused them to say

that and 20.5% said that the Condal and Canilla packages were very similar or

identical. See id. In the third survey, respondents were handed an empty Condal

bag and were asked what brand it was; 9% identified the bag as Canilla or Goya.

See id. Goya’s expert said that “any figure greater than 7 percent in this sort of

study is meaningful and represents a real confusion.” Id. at 457 (emphasis added)

(internal quotation marks omitted). The court said that the expert’s statement was

supported by case law, citing only Grotrian. See id. n.7.

      We are not persuaded that Grotrian and Goya support the proposition that

surveys showing confusion as low as 7% can by themselves sustain a finding of

likelihood of confusion. Both cases seem rightly decided, but primarily because

of the strength of other factors supporting confusion and other persuasive survey

                                        -36-
results. The strongest statement that can be made based on those opinions is that

“surveys without obvious defects indicating confusion of seven percent to 15

percent of the sample have been held adequate, when supported by other

evidence, to prove a likelihood of confusion.” Restatement (Third) of Unfair

Competition § 20 cmt. g. at 216–17 (1995) (emphases added); cf. id. at 217 (“The

weight to be accorded a specific survey depends on the facts and circumstances of

each case. The fact that a particular percentage is held sufficient to establish

infringement in one case thus does not necessarily indicate that it is sufficient to

establish infringement in other cases.”). The great weight of authority appears to

be that “[w]hen the percentage results of a confusion survey dip below 10%, they

can become evidence which will indicate that confusion is not likely.”

6 McCarthy § 32:189 at 32-440 (emphasis added).

      Thus, 1-800’s survey is entitled to no more than minimal weight. And that

minimal weight cannot sustain a finding of likelihood of confusion in the

circumstances presented here. The other factors, including the hard data noted

above, overwhelmingly indicate the unlikelihood of confusion. Even if the survey

was admissible evidence, summary judgment for Lens.com was required.

      B.     Secondary Liability for Ads Placed by Lens.com Affiliates

      1-800 claims that Lens.com should have been denied summary judgment on

the claims of secondary liability for infringement allegedly committed by

affiliates who published ads on its behalf. 1-800’s arguments focus exclusively

                                         -37-
on the conduct of two affiliates, Goggans and McCoy. Both Goggans and McCoy

purchased keywords that were either identical or closely similar to 1-800’s

service mark. In addition, McCoy published at least one ad for

www.JustLenses.com that featured a close variation of the mark in its text.

      Again, 1-800’s theories of secondary liability are vicarious liability and

contributory infringement. Vicarious liability arises when common-law principles

of agency impose liability on the defendant for the infringing acts of its agent.

See Procter & Gamble, 317 F.3d at 1127–28. Contributory infringement occurs

when the defendant either (1) intentionally induces a third party to infringe on the

plaintiff’s mark or (2) enables a third party to infringe on the mark while knowing

or having reason to know that the third party is infringing, yet failing to take

reasonable remedial measures. See Inwood, 456 U.S. at 853–54; Procter &

Gamble, 317 F.3d at 1128 (“An action for contributory liability is not limited to a

manufacturer, but may also extend to licensors, franchisers, or to similarly

situated third parties.”); Coach, Inc. v. Goodfellow, No. 12-5666, 2013 WL

2364091, at *6 (6th Cir. May 31, 2013) (defendant was liable for contributory

infringement “because he knew or had reason to know of the infringing activities

and yet continued to facilitate those activities . . . without undertaking a

reasonable investigation or taking other appropriate remedial measures”).

Vicarious and contributory liability must be predicated on some direct

infringement by the third party. See 4 McCarthy § 25:17 (“By definition, there

                                         -38-
can be no liability for contributory infringement unless there is direct

infringement.”); cf. La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171,

1181 (10th Cir. 2009) (“[B]oth contributory and vicarious infringements require

someone to have directly infringed the copyright.”). Lens.com therefore cannot

incur secondary liability unless one of the affiliates in question directly violated

the Lanham Act.

      As noted, the low ratio of clicks to impressions associated with Lens.com’s

own keyword use and the other King of the Mountain factors convince us that

summary judgment was appropriate on 1-800’s direct-infringement claim. The

same factors and similar data convince us that insofar as Goggans and McCoy

used keywords that resulted in ads for Lens.com entities that did not display

1-800’s mark in their text, no genuine factual issue exists regarding likelihood of

confusion. As for hard data, the record reveals that McCoy’s use of

“1800Contacts” or some variation thereof as a keyword generated more than

448,000 impressions whose text did not display the mark. Of these impressions,

at most 3,163—or about .7%—resulted in clicks. Likewise, one of 1-800’s own

exhibits revealed that Goggans’s use of “1800Contacts” as a keyword generated

242,864 impressions for www.JustLenses.com that did not display the mark in

their text, and only 1,445 of the impressions—also fewer than 1%—resulted in

clicks. 1-800 does not dispute these numbers, which are even more in Lens.com’s

favor than the 1.5% clicks-to-impressions rate for 1-800’s direct-liability claim.

                                         -39-
Thus, to the extent that 1-800’s secondary-liability claim derives from keyword

use by Goggans and McCoy that did not generate ads containing the

1800CONTACTS mark, there is insufficient evidence of direct infringement. And

absent any evidence of direct infringement, Lens.com cannot be secondarily

liable. The district court properly granted summary judgment to Lens.com on this

keyword use.

      1-800’s only remaining claim is that Lens.com is secondarily liable for

McCoy’s publication of ads that featured variations of the 1-800 mark in their

text. We examine vicarious and contributory infringement on this claim.

             1.     Vicarious Liability.

      The district court granted summary judgment to Lens.com on 1-800’s

vicarious-liability theory, ruling that the evidence would not support a reasonable

inference that the affiliates were Lens.com’s agents. See 1-800 Contacts, 755

F. Supp. 2d at 1182–84. We have some concerns with the district court’s analysis

and Lens.com’s arguments that there was no agency relationship. First, one need

not show a fiduciary relationship to establish that an agency relationship exists;

rather, fiduciary duties arise as a result of circumstances establishing the agency

relationship. See Restatement (Third) of Agency § 1.01 cmt. e. at 23 (2006) (“To

establish that a relationship is one of agency, it is not necessary to prove its

fiduciary character as an element.”). Second, that certain affiliates may have

worked for another advertiser at the same time that they were working for

                                         -40-
Lens.com does not necessarily mean that they could not have been agents of

Lens.com. An agent can serve multiple principals at once, even principals that

are competing with one another. See, e.g., Sonnenschein v. Douglas

Elliman–Gibbons & Ives, 713 N.Y.S.2d 9, 12 (N.Y. App. Div. 2000) (“It has long

been the common-law rule that a real estate broker can represent more than one

seller or lessor at a time, and can show multiple properties to the same buyer,

without breaching its fiduciary duty.”); Foley v. Mathias, 233 N.W. 106, 107

(Iowa 1930) (“The situation in this case is analogous to that which arises when a

real estate agent has listed with him a number of houses for rent and a lease to

one of them is made to the customer of the real estate agent. Every owner of the

houses is a rival of every other owner for the lease with the real estate agent’s

customer, but can it be said that, because the real estate agent has several houses

listed with him, therefore, the real estate agent cannot recover his commission for

leasing one of them to one of his customers without the intelligent consent of

both? Manifestly not.”); Restatement (Third) of Agency § 3:14 cmt. b.; cf. NLRB

v. Town & Country Elec., Inc., 516 U.S. 85, 94–95 (1995) (worker can be servant

of union and employee of company at same time). Third, the absence or

infrequency of direct communication from Lens.com to its affiliates is not

conclusive on whether the affiliates were its agents. A principal can authorize its

agent to appoint a subagent, and the subagent can then act as an agent for the

principal even though the principal’s control is indirect. See Restatement (Third)

                                        -41-
of Agency § 3.15 (“Subagency”). Fourth, an independent contractor can be an

agent. An agent need not be an employee. See Bradbury v. Phillips Petroleum

Co., 815 F.2d 1356, 1360 (10th Cir. 1987) (“[T]he terms ‘agents’ and

‘independent contractor’ are not necessarily mutually exclusive.”); Appleby v.

Kewanee Oil Co., 279 F.2d 334, 336 (10th Cir. 1960) (“[A] broker is but a species

of agent who may also be an independent contractor.”); cf. Proctor & Gamble Co.

v. Haugen, 222 F.3d 1262, 1278 (10th Cir. 2000) (noting that distributors were

“more analogous to independent contractors than to employees under Utah law,”

but then considering whether they were agents). And fifth, one can be an agent of

a principal without having authority to bind the principal to a contract with a third

party. See Restatement (Third) of Agency § 1.01 cmt. c. at 19 (“Agents who lack

authority to bind their principals to contracts nevertheless often have authority to

negotiate or to transmit or receive information on their behalf.”).

      We need not resolve, however, whether the evidence was sufficient to

establish an agency relationship between Lens.com and its affiliates. Assuming

without deciding that the affiliates were agents of Lens.com, we note that a

principal is subject to liability for its agent’s tortious conduct only if the conduct

“is within the scope of the agent’s actual authority or ratified by the principal.”

Id. § 7.04. 1-800 does not contend that Lens.com ratified McCoy’s allegedly

infringing ad. And although Lens.com argues broadly that its affiliates “ha[d] no

authority, apparent or actual, to act on behalf of Lens.com,” Aplee. Br. at 39, we

                                         -42-
can affirm summary judgment without going so far. The issue is not whether

McCoy had authority to act on Lens.com’s behalf at all, but merely whether he

had actual authority to publish an ad displaying a variation of 1-800’s mark in its

text. An agent acts with actual authority if it “reasonably believes, in accordance

with the principal’s manifestactions to the agent, that the principal wishes the

agent so to act.” Restatement (Third) of Agency § 2.01. As the Restatement

further explains,

      Lack of actual authority is established by showing either that the
      agent did not believe, or could not reasonably have believed, that the
      principal’s grant of actual authority encompassed the act in question.
      This standard requires that the agent’s belief be reasonable, an
      objective standard, and that the agent actually hold the belief, a
      subjective standard.

Id. § 2.02 cmt. e (emphases added). The subjective component of actual authority

is determinative here.

      The record contains undisputed evidence that McCoy did not hold the belief

that Lens.com authorized him to publish ads displaying 1-800’s mark in their text.

McCoy did not place any such ads himself. Rather, the ads were composed and

published by one of his employees without his knowledge. Asked during a

deposition whether he would agree that placing the phrase “1-800 Contacts” in the

text of an ad for www.JustLenses.com “probably isn’t proper,” McCoy replied,

“Yes, I would.” Aplt. App., Vol. 6 at 1116. Pressed further on whether he would

have “stopped that practice” if he had known about it sooner, McCoy responded,


                                         -43-
“Absolutely.” Id. The unavoidable inference is that McCoy never believed,

reasonably or otherwise, that Lens.com authorized him to place the ads. Thus, the

subjective component of actual authority was absent. We affirm summary

judgment on the vicarious-liability claim on this ground. See United States v.

Cesareo–Ayala, 576 F.3d 1120, 1128 n.2 (10th Cir. 2009) (noting that “we can

affirm a judgment on any ground established by the record, so long as doing so is

not unfair to the appellant,” and explaining that we saw “no unfairness” in

affirming on a particular ground when the facts were undisputed and the issue was

clear).

                2.    Contributory Infringement.

                      a.     Sufficiency of the Evidence.

          The district court granted summary judgment on contributory infringement

solely on the ground that the principles of contributory liability did not allow

McCoy’s offending ads—the ones featuring 1-800’s mark in their text—to be

imputed to Lens.com. See 1-800 Contacts, 755 F. Supp. 2d at 1184–87.

Accordingly, we focus only on those principles without deciding whether the ads

themselves directly infringed 1-800’s mark.

          We agree with the district court that the record cannot support a reasonable

inference that Lens.com intentionally induced its affiliates to place the mark in

the text of their ads. As to the second Inwood alternative, however, we must

reverse summary judgment. In our view, a rational juror could find that Lens.com

                                           -44-
knew that at least one of its affiliates was using 1-800’s service mark in its ads

yet did not make reasonable efforts to halt the affiliate’s practice. True, the

record contains no evidence that before 1-800 filed its complaint on August 13,

2007, Lens.com either knew or had reason to know that any affiliates were using

1-800’s mark in their ad copy. But the complaint alleged that an ad for

www.JustLenses.com had displayed the 1800CONTACTS mark in its text, and it

copied a screenshot of the ad. And Lens.com did not take corrective action until

three months later, on November 14, when it apparently asked CJ to contact

McCoy with instructions to remove the offending ads.

      Lens.com argues that during these three months it was communicating with

CJ in an effort to identify the culpable affiliate and that absent such identification

it did not have the actual or constructive knowledge that Inwood demands. It

points out that 1-800’s complaint did not reveal which of the more than 10,000

affiliates in Lens.com’s network had published the ad displaying 1-800’s mark.

But Lens.com does not dispute 1-800’s assertion that “Lens.com had an effective

tool to stop its affiliates’ infringement—by merely communicating to them that

they may not use 1-800’s mark . . . in the language of sponsored links. Where

Lens.com has instituted such prohibitions in the past, affiliates ceased their

infringing conduct.” Aplt. Br. at 62–63. The record reflects that Lens.com could

communicate with all its affiliates at one time through an email blast from CJ or a

monthly newsletter sent by CJ to every Lens.com affiliate. Thus, Lens.com may

                                         -45-
well not have needed to identify the offending affiliate to halt the placement of 1-

800’s mark in affiliate ad copy.

      We can readily distinguish the two cases that Lens.com cites to support its

contention that it had no duty to act until it knew the specific offender. In both

cases knowledge of the specific offender was necessary for the defendant to take

effective action. One case concerned Google’s policies permitting advertisers to

use trademarks as keywords and, to a limited extent, to feature them in the text of

advertisements themselves. See Rosetta Stone, 676 F.3d at 151–52. Rosetta

Stone sued Google for contributory infringement because the policies enabled

sellers of counterfeit Rosetta Stone software to mislead consumers by placing ads

that appeared when consumers conducted searches for “Rosetta Stone.” See id. at

151–52, 163. The circuit court referred to the district court’s finding that “there

is little Google can do beyond expressly prohibiting advertisements for

counterfeit goods, taking down those advertisements when it learns of their

existence, and creating a team dedicated to fighting advertisements for counterfeit

goods.” Id. at 164 (brackets and internal quotation marks omitted). In this

context, it made sense for the court to write:

      It is not enough to have general knowledge that some percentage of
      the purchasers of a product or service is using it to engage in
      infringing activities; rather, the defendant must supply its product or
      service to identified individuals that it knows or has reason to know
      are engaging in trademark infringement.

Id. at 163 (emphasis added) (internal quotation marks omitted).

                                        -46-
      The second case, Tiffany (NJ) Inc. v. eBay, Inc., 600 F.3d 93, 103 (2d Cir.

2010), reviewed a suit by Tiffany against the online auction service eBay, in

which Tiffany alleged that eBay had contributorially infringed on the Tiffany

trademark by allowing third parties to list counterfeit Tiffany goods for sale on its

website. The circuit court noted the significant efforts made by eBay to prevent

sales of counterfeit Tiffany goods, 3 pointing out that when “complaints gave eBay

reason to know that certain sellers had been selling counterfeits, those sellers’

listings were removed and repeat offenders were suspended from the eBay site.”

Id. at 109. Nevertheless, Tiffany argued that eBay was a contributory infringer

because it “continued to supply its services to the sellers of counterfeit Tiffany

goods while knowing or having reason to know that such sellers were infringing

Tiffany’s mark.” Id. at 106. The court rejected the argument. It wrote: “For

contributory trademark infringement liability to lie, a service provider must have

more than a general knowledge or reason to know that its service is being used to

sell counterfeit goods. Some contemporary knowledge of which particular

listings are infringing or will infringe in the future is necessary.” Id. at 107.

      3
         For example, the district court found that eBay had invested up to $20
million each year to combat fraud; that it had implemented a complex computer
program that automatically searched for counterfeit listings; that it maintained a
policy of deleting a counterfeit listing within 24 hours of receiving a complaint
from a trademark holder, and in fact deleted most such listings within 12 hours;
that it suspended from its site each year tens of thousands of vendors suspected of
infringing conduct; and that it had implemented a system allowing trademark
holders like the plaintiff to review any suspicious listings before they became
public. See Tiffany (NJ) Inc. v. eBay, Inc., 600 F.3d 93, 98–100 (2d Cir. 2010).

                                         -47-
      As we read the opinions in Rosetta Stone and Tiffany, they support rather

than contradict 1-800’s theory of liability here. Both defendants, Google and

eBay, had established means by which a third party could engage in trademark

infringement—by letting third parties advertise counterfeit products. The

discussion in both opinions implicitly assumed that once the defendant knew of an

identified third party’s infringing ads, it would be a contributory infringer if it did

not halt the ads. But the plaintiff did not describe any way for the defendant to

stop an unidentified infringer without also interfering with legitimate advertising

(as by, say, halting all use of “Rosetta Stone” as a keyword or all ads for Tiffany

products). A defendant has no obligation under contributory-infringement

doctrine to stop a practice—such as accepting ads for Tiffany products—simply

because the practice might be exploited by infringers. Cf. Inwood, 456 U.S. at

854 n.13 (contributory liability cannot be imposed merely for the defendant’s

failure to “reasonably anticipate” infringement by third parties (internal quotation

marks omitted)). The obvious rationale for ordinarily requiring that the defendant

know the identity of the infringer is that otherwise the defendant could not halt

the infringement without also stopping perfectly proper conduct—throwing the

baby out with the bath water, so to speak. But what if, as argued in the case

before us, the defendant need not know the identity of the infringer to stop the

allegedly infringing practice without affecting legitimate conduct? We do not

infer from Rosetta Stone and Tiffany that either court would have required

                                         -48-
knowledge of the particular offender to impose contributory liability in such a

situation.

      In our view, if Lens.com could have stopped the use of ads using 1-800’s

mark by simply requiring CJ to send an email blast to its affiliates forbidding

such use, then Lens.com’s failure to proceed in that manner after learning of such

ads could constitute contributory infringement. Lens.com does not dispute that

once it learned that one of its affiliates had used 1-800’s mark in the content of an

ad, it had an obligation to conduct an investigation to determine which affiliate

was the publisher and then order that affiliate to halt the practice. See Coach,

Inc., 2013 WL 2364091, at *6 (when flea market operator had been informed that

vendors were selling counterfeit goods, he was “properly held liable for

contributory trademark infringement because he knew or had reason to know of

the infringing activities and yet continued to facilitate those activities by

providing space and storage units to vendors without undertaking a reasonable

investigation or taking other appropriate remedial measures”). Why then can it

not be held liable for failing to take the far easier step of ordering an email blast

that would necessarily reach the publisher and stop the publication, and would not

interfere with any lawful conduct of other affiliates? When modern technology

enables one to communicate easily and effectively with an infringer without

knowing the infringer’s specific identity, there is no reason for a rigid line




                                         -49-
requiring knowledge of that identity, so long as the remedy does not interfere

with lawful conduct.

      We take comfort in the 90-year-old Supreme Court opinion in William R.

Warner & Co. v. Eli Lilly & Co., 265 U.S. 526 (1924). The Court stated that

injunctive relief against the manufacturer of the product Quin-Coco, which some

druggists had misrepresented as the plaintiff’s Coco-Quinine product, see id. at

529–30, should include a requirement that the labels on the products sold to

druggists “state affirmatively that the preparation is not to be sold or dispensed as

Coco-Quinine or be used in filling prescriptions or orders calling for the latter,”

id. at 533; see Inwood, 456 U.S. at 861 n.2 (White, J., concurring) (noting that

Warner, although predating the Lanham Act, is authoritative in interpreting the

Act). The notice requirement in Warner, whose content was essentially the same

as that of the suggested email blast to Lens.com affiliates, apparently does not

violate any foundations of trademark law (although, of course, an injunction

directed at a wrongdoer can order behavior beyond that required by the common-

law cause of action or statute alone).

      In sum, a reasonable jury could find that during the period between the

filing of 1-800’s complaint and Lens.com’s corrective action, Lens.com knew that

at least one of its affiliates was publishing an ad bearing 1-800’s mark, yet it did

not take reasonable action to promptly halt the practice. We conclude that 1-800

has presented enough evidence to support a claim of contributory infringement.

                                         -50-
                   b.     Unclean Hands

      We next must turn to an argument raised by Lens.com to counter all of 1-

800’s infringement claims, direct or indirect. Lens.com argues that even if it

would otherwise be liable for infringement, 1-800’s claim is barred by 1-800’s

unclean hands. It contends that 1-800 has done precisely what it accuses

Lens.com of doing—bidding on keywords similar to the marks of its competitors,

including Lens.com, only with much greater financial reward. Such alleged

misconduct by 1-800, however, is irrelevant to the claim against Lens.com. In a

prior infringement case we noted that the doctrine of unclean hands “does not

empower a court of equity to deny relief for any and all inequitable conduct on

the part of the plaintiff.” Worthington v. Anderson, 386 F.3d 1314, 1320 (10th

Cir. 2004). Rather, a plaintiff’s unclean hands will bar recovery for trademark

infringement only if the inequitable conduct is “related to the plaintiff’s cause of

action.” Id. We said that courts have found such a relationship in two situations:

First, there is such a relationship when the plaintiff has engaged in inequitable

conduct toward the public, such as “deception in or misuse of the trademark itself,

resulting in harm to the public such that it would be wrong for a court of equity to

reward the plaintiff’s conduct by granting relief.” Id.; see Clinton E. Worden &

Co. v. Cal. Fig Syrup Co., 187 U.S. 516 (1903) (refusing to grant relief to owner

of “‘Syrup of Figs’” trademark when trademark itself misrepresented product as

containing fig juice). Second, the plaintiff’s misconduct is sufficiently related to

                                        -51-
the cause of action “when the plaintiff has acted inequitably toward the defendant

in relation to the trademark.” Worthington, 386 F.3d at 1320 (emphasis added);

see id. at 1321 (applying unclean-hands doctrine to affirm denial of plaintiffs’

infringement claim because plaintiffs “threw economic obstacles in the way of

[defendants’] compliance with the arbitrator’s decision awarding the trademark to

[plaintiffs]”). Lens.com does not claim that the first situation is present here. As

for the second, Lens.com improperly refers to conduct relating to trademarks

other than the one that it allegedly infringed. As one authority explains:

      The plaintiff’s alleged infringement of a different trademark does not
      furnish grounds for an unclean hands defense. For example, if A
      sues B for infringement of A’s trademark ALPHA, can B deflect the
      lawsuit by claiming that A has unclean hands, alleging that A is
      infringing B’s trademark BETA? The answer is that this is not
      unclean hands because A’s alleged infringement of the trademark
      BETA is not relevant to the subject matter of the litigation
      concerning B’s alleged infringement of the trademark ALPHA. The
      plaintiff’s alleged infringement of another’s mark is actually a form
      of the defense of jus tertii, which is uniformly rejected by the courts.

6 McCarthy § 31:48 at 31-131 to 132 (footnotes omitted). Lens.com’s unclean-

hands defense fits this description perfectly. It is unavailing.

      C.     Lens.com’s Cross-Appeal

      Lens.com cross-appeals the district court’s award to 1-800 of its attorney

fees in pursuing a successful motion to compel discovery. The motion to compel

concerned 1-800’s request that Lens.com produce records of all its keyword

purchases through AdWords along with records of all its affiliates’ keyword


                                         -52-
purchases. The magistrate judge ordered production and recommended sanctions.

Lens.com filed objections with the district court, but produced the records before

the district judge heard the appeal. The district judge upheld the magistrate

judge’s decision and imposed sanctions. Lens.com does not argue on cross-

appeal that it was prejudiced in any way by the disclosure; the sole harm that it

claims is the sanction.

      “We review discovery sanctions for abuse of discretion.” Klein–Becker

USA, LLC v. Englert, 711 F.3d 1153, 1159 (10th Cir. 2013). Under this standard,

“a trial court’s decision will not be disturbed unless the appellate court has a

definite and firm conviction that the lower court made a clear error of judgment

or exceeded the bounds of permissible choice in the circumstances.” Lorillard

Tobacco Co. v. Engida, 611 F.3d 1209, 1213 (10th Cir. 2010) (internal quotation

marks omitted).

      Lens.com argues that 1-800’s discovery request was overbroad, particularly

because its choice of keywords was a trade secret (even though there was a

protective order in place to limit those with access to trade secrets). 4 But this

      4
         Lens.com also argues that rather than having to disclose the entire list of
its keyword purchases and those of its affiliates, it should have been allowed to
submit the relevant documents to the magistrate judge for an inspection in
camera. That suggestion is certainly reasonable, but Lens.com does not indicate
that it made such a suggestion in the district court, and we have not found it in the
record. Indeed, the district judge noted that Lens.com had never “come to the
court to ask for some relief from producing so much.” Aplee. Supp. App., Vol. 1
at 149. Lens.com has forfeited its right to argue about the magistrate judge’s
                                                                         (continued...)

                                         -53-
argument misses the point. The district judge expressed sympathy with

Lens.com’s complaint about the breadth of the discovery request. The basis for

the sanctions was Lens.com’s dilatory and obstructive responses to the request.

By the time of the hearing before the district judge, the records had been

disclosed, and the judge knew that some of the produced records were

indisputably relevant. He expressed particular concern that Lens.com had not

produced any records earlier. In the circumstances, we see no abuse of discretion

in imposing the sanction. We decline, however, to grant 1-800’s request for

further sanctions based on its belief that Lens.com’s appeal on this issue was

frivolous.

      D.        Lens.com’s Attorney-Fees Appeal

      After the district court granted summary judgment, Lens.com moved for

attorney fees under the Lanham Act, see 15 U.S.C. § 1117(a), and under a Utah

statute, see Utah Code Ann. § 78B–5–825. The court denied the motion.

Lens.com appeals on both the Lanham Act issue and the Utah statutory issue. We

affirm for substantially the reasons set forth in the district court’s thorough and

cogent order. We can add nothing useful to its discussion. Our partial reversal of

the summary judgment awarded to Lens.com only provides further support for the


      4
          (...continued)
failure to conduct an in camera review. See Daniels v. United Parcel Serv., Inc.,
701 F.3d 620, 632 (10th Cir. 2012) (“Litigants who do not raise a claim or
argument before the district court cannot do so on appeal.”)

                                         -54-
denial of attorney fees. 1-800’s motion for leave to present new information is

moot. Also, we deny 1-800’s request for attorney fees in responding to what it

incorrectly describes as Lens.com’s frivolous appeal on this issue.

III.    CONCLUSION

       We AFFIRM summary judgment on all claims of infringement based on

keyword use that did not result in ads displaying 1-800’s mark in their text. With

respect to the secondary-liability claims related to ads that did display the mark in

their text, we AFFIRM summary judgment on vicarious infringement but

REVERSE and REMAND on contributory infringement. We AFFIRM the district

court’s sanctions order challenged by Lens.com’s cross-appeal and the court’s

decisions not to award further attorney fees to 1-800 or to Lens.com. The sealed

portions of the appendices will be unsealed 20 days from the filing of this opinion

unless one of the parties files a motion, under seal if necessary, “setting forth

precisely what information should be kept confidential and why lesser measures

(such as submission of a redacted [appendix]) would not provide effective

protection.” Therrien v. Target Corp., 617 F.3d 1242, 1259 (10th Cir. 2010).




                                         -55-